Exhibit 99.1 CRESCENT POINT ENERGY ANNOUNCES YEAR-END 2014 RESULTS, 40 PERCENT INCREASE IN SYNDICATED BANK LINE CAPACITY AND 22 PERCENT INCREASE IN RESERVES March 11, 2015 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) is pleased to announce its operating and financial results for the year ended December 31, 2014. The Company also announces that its audited financial statements and management’s discussion and analysis for the year ended December 31, 2014, will be available shortly on SEDAR at www.sedar.com, on EDGAR at www.sec.gov/edgar.shtml and on Crescent Point’s website at www.crescentpointenergy.com. A printed copy of these documents is available, free of charge, by contacting Crescent Point’s investor relations line at 1-855-767-6923 or by requesting it through Crescent Point’s website. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended December 31 Year ended December 31 (Cdn$000s except shares, per share and per boe amounts) % Change % Change Financial Funds flow from operations (1) 7 18 Per share (1) (2) (5 ) 8 Net income (loss) (3) ) ) Per share (2) ) ) Adjusted net earnings from operations (1) ) ) (2 ) Per share (1) (2) Dividends paid or declared 13 9 Per share (2) - - Payout ratio (%) (1) (4) 54 52 2 49 53 (4 ) Per share (%) (1) (2) (4) 54 51 3 48 52 (4 ) Net debt (1) 54 54 Net debt to funds flow from operations (1) (5) 30 30 Capital acquisitions (net) (6) ) Development capital expenditures (7) 44 22 Decommissioning and environmental expenditures (7) Weighted average shares outstanding (mm) Basic 13 8 Diluted 13 9 Operating Average daily production Crude oil and NGLs (bbls/d) 21 18 Natural gas (mcf/d) 12 11 Total (boe/d) 21 17 Average selling prices (8) Crude oil and NGLs ($/bbl) ) 1 Natural gas ($/mcf) 7 37 Total ($/boe) ) 2 Netback ($/boe) Oil and gas sales ) 2 Royalties ) - Operating expenses ) ) 19 ) ) 10 Transportation ) ) 5 ) ) 6 Netback prior to realized derivatives ) 1 Realized gain (loss) on derivatives ) (1 ) Netback (1) (9 ) 1 Funds flow from operations, adjusted net earnings from operations, payout ratio, net debt, net debt to funds flow from operations and netback as presented do not have any standardized meaning prescribed by International Financial Reporting Standards (“IFRS”) and, therefore, may not be comparable with the calculation of similar measures presented by other entities. Please refer to the Non-GAAP Financial Measures section of this press release for further information. The per share amounts (with the exception of per share dividends) are the per share – diluted amounts. Net income for the three months and year ended December 31, 2014 includes before tax impairment loss of $588.2 million. Net income (loss) for the three months and year ended December 31, 2013 includes before tax impairment loss of $98.3 million. Payout ratio is calculated as dividends paid or declared (including the value of dividends paid pursuant to the Company’s dividend reinvestment plans and share dividend plan) divided by funds flow from operations. Net debt to funds flow from operations is calculated as the period end net debt divided by the sum of funds flow from operations for the trailing four quarters. Capital acquisitions represent total consideration for the transactions, including long-term debt and working capital assumed, and exclude transaction costs. Decommissioning and environmental expenditures includes environmental emission reduction expenditures, which are also included in development capital expenditures in the table above. The average selling prices reported are before realized derivatives and transportation. Fourth quarter 2014 solidified yet another year of successful execution of Crescent Point’s integrated business strategy of acquiring, exploiting and developing high-quality, long-life light and medium oil and natural gas properties. Crescent Point continued to advance the development of its core Bakken, Torquay, Shaunavon and Uinta Basin resource plays and capitalized on several acquisitions throughout the year that further strengthened its large drilling location inventory. The Company’s advancements in technology continued to support growth in recovery factors and reserves during 2014. Crescent Point continues to execute on its commitment to maintaining a financially sound organization while maximizing shareholder return through a combination of long-term growth and dividend income. FOURTH QUARTER 2014 HIGHLIGHTS · Crescent Point achieved a new production record in fourth quarter 2014, and grew production per share by approximately seven percent over fourth quarter 2013. Production averaged 153,822 boe/d in the quarter, which was weighted 92 percent to light and medium crude oil and liquids. This represents an increase of more than 26,000 boe/d over fourth quarter 2013. The Company generated significant production growth in 2014, surpassing exit production guidance of 155,000 boe/d earlier than expected in November 2014. · During fourth quarter, the Company spent $564.3 million on drilling and development activities, drilling 306 (222.2 net) wells with a 100 percent success rate. Crescent Point also spent $134.0 million on land, seismic and facilities, for total capital expenditures of $698.3 million. · Crescent Point generated funds flow from operations of $572.9 million ($1.28 per share – diluted) in fourth quarter 2014, representing a seven percent increase over fourth quarter 2013 funds flow from operations of $533.3 million ($1.35 per share – diluted). Funds flow from operations was driven by significant production growth and strong operating netbacks prior to realized derivatives of $39.42 per boe, despite a 15 percent decline in the average selling price versus fourth quarter 2013. · Crescent Point maintained consistent monthly dividends of $0.23 per share, totaling $0.69 per share for fourth quarter 2014. This is unchanged from $0.69 per share paid in fourth quarter 2013. On an annualized basis, the fourth quarter dividend equates to a yield of 8.8 percent, based on a volume weighted average quarterly share price of $31.29. 2014 HIGHLIGHTS · Crescent Point executed strong production growth across its core areas in 2014, growing production per share by approximately eight percent over 2013. Production averaged 140,803 boe/d in the year, which was weighted 91 percent to light and medium crude oil and liquids. This represents an increase of more than 20,000 boe/d over 2013 average annual production. · In 2014, the Company spent $2.1 billion on development capital activities, including $1.7 billion on drilling and development activities and $439.6 million on land, seismic and facilities. Crescent Point drilled 914 (691.4 net) wells in 2014 with a 100 percent success rate. · The Company increased proved plus probable (“2P”) reserves by 22 percent to 807.4 million boe (“MMboe”) at year-end 2014, weighted 93 percent to light and medium crude oil and liquids. Proved (“1P”) reserves also increased by 22 percent to 528.1 MMboe. This represents annual reserves per share growth of seven percent for 2P reserves and eight percent for 1P reserves. · Crescent Point reported a 2P Net Asset Value (“NAV”) of $34.74 per fully diluted share, discounted at 10 percent. · Crescent Point achieved 2014 Finding and Development (“F&D”) costs of $21.59 per 2P boe and $24.95 per 1P boe of reserves, excluding changes in Future Development Capital (“FDC”). This represents 2P and 1P recycle ratios of 2.4 times and 2.1 times, respectively, based on the Company’s strong netback prior to realized derivatives of $52.43 per boe. Including changes in FDC, 2014 F&D costs were $22.11 per 2P boe and $24.75 per 1P boe of reserves, generating 2P and 1P recycle ratios of 2.4 times and 2.1 times, respectively. · Crescent Point’s five-year weighted average F&D cost, including expenditures on land, seismic and facilities, is $19.33 per 2P boe and $24.01 per 1P boe of reserves, representing five-year weighted average recycle ratios for 2P and 1P reserves of 2.6 times and 2.1 times, respectively, based on the Company’s five-year average netback prior to realized derivatives of $50.58 per boe. · Crescent Point achieved 2014 Finding, Development and Acquisition (“FD&A”) costs of $22.07 per 2P boe of reserves and $29.32 per 1P boe of reserves, excluding changes in FDC. · In 2014, Crescent Point added 97.1 MMboe of 2P reserves, excluding reserves added through acquisitions. This includes approximately 79.1 MMboe in its core Bakken, Torquay, Shaunavon and Uinta Basin resource plays and represents the thirteenth consecutive year of strong positive technical and development reserves additions. · For the second consecutive year, Crescent Point’s strong reserve additions included reserves attributed to the Company’s waterfloods in the Viewfield Bakken resource play. At year-end 2014, an additional 4.3 MMboe of 2P reserves were recognized by the Company’s independent reserve evaluators due to the performance of the waterfloods. Over the past two years, Crescent Point’s independent reserve evaluators have assigned the Company’s developed waterflood patterns a 26 percent increase in 2P ultimate recoverable reserves over the previously assigned 2P primary ultimate recoverable reserves, which equates to a 2P recovery factor increase of four percent due to waterflood performance. The Company continues to advance its waterflood program in the Viewfield Bakken and Shaunavon resource plays and plans to implement waterflood programs in its other core areas of operation. · Crescent Point generated record funds flow from operations of $2.4 billion ($5.72 per share – diluted) in 2014. This represents an 18 percent increase over 2013 funds flow from operations of $2.0 billion ($5.28 per share – diluted). The Company’s record funds flow from operations was driven by higher than expected production and its strong netback prior to realized derivatives of $52.43 per boe. · Crescent Point maintained consistent monthly dividends of $0.23 per share, totaling $2.76 per share for the year. This is unchanged from $2.76 per share paid in 2013. Since inception, Crescent Point has paid more than $5.9 billion in dividends to shareholders. · Subsequent to year-end 2014, Crescent Point increased its syndicated credit facility by 40 percent from $2.5 billion to $3.5 billion. Including the Company’s $100 million revolving term operating facility, Crescent Point’s total bank line increases to $3.6 billion. At December 31, 2014, approximately $1.27 billion, or 35 percent of current capacity, was drawn on these facilities, providing a significant unutilized source of capital and financial flexibility to the Company, which is increasingly valuable in the current oil price environment. Crescent Point remains committed to maintaining a financially strong organization with a conservative balance sheet. · Crescent Point continued to hedge its oil production to protect its cash flows and balance sheet. As at March 9, 2015, the Company had hedged 56 percent, net of royalty interest, for 2015 at a weighted average price of approximately CDN$89.00/bbl and 33 percent for 2016 at a weighted average price of approximately CDN$84.00/bbl. Crescent Point’s hedge program provides upside participation when oil prices increase while also providing low-risk, steady cash flow. OPERATIONS REVIEW Fourth Quarter Operations Summary Crescent Point grew production per share by approximately seven percent over fourth quarter 2013. Production averaged 153,822 boe/d in the quarter, which was weighted 92 percent to light and medium crude oil and liquids. The Company’s strong organic production performance during the quarter was driven by its successful drilling program, the Company’s ongoing waterflood success and continued strong results from cemented liner completion techniques. In 2014, Crescent Point was the top operator in Canada ranked by development and exploratory metres drilled. The Company finished the year with 1.63 million metres drilled, which is approximately 200,000 metres more than the next operator. During fourth quarter, the Company spent $564.3 million on drilling and development activities, drilling 306 (222.2 net) wells with a 100 percent success rate. Crescent Point also spent $134.0 million on land, seismic and facilities, for total capital expenditures of $698.3 million. DrillingResults The following tables summarize our drilling results for the three months and year ended December 31, 2014: Three months ended December 31, 2014 Gas Oil D&A Service Standing Total Net % Success Southeast Saskatchewan & Manitoba - - - 1 Southwest Saskatchewan - 60 - - - 60 Alberta and West Central SK - 36 - - - 36 United States (1) - 60 - - - 60 Total - - - 1 Year ended December 31, 2014 Gas Oil D&A Service Standing Total Net % Success Southeast Saskatchewan and Manitoba - - 2 7 Southwest Saskatchewan - - 3 - Alberta and West Central SK - 93 - 2 - 95 United States (1) - Total - - 7 7 (1)The net well count is subject to final working interest determination. Southeast Saskatchewan and Manitoba In fourth quarter, Crescent Point continued to successfully execute its large capital program in southeast Saskatchewan and Manitoba. Successful results in the Company’s Viewfield Bakken and Flat Lake Torquay resource plays in southeast Saskatchewan continue to be strong drivers of Crescent Point’s production growth. The Company is pleased with drilling results to date in the Torquay play at Flat Lake, having drilled 16 (16.0 net) oil wells during the quarter. Crescent Point is seeing positive results with step-out wells that continue to delineate the area. The Company has been strategic in its consolidation and organic development of the play and, since year-end 2013, has approximately doubled 2P reserves to 33.6 MMboe. In mid-2015, Crescent Point expects it will begin a waterflood pilot project in the Flat Lake area targeting the Torquay zone. During the quarter, the Company experimented with the amount and types of fracture-stimulation fluid used to complete wells in the area. Results have been encouraging to date and the Company believes that the refined fracture stimulation process has the potential to increase economically recoverable reserves across the resource play. During fourth quarter, Crescent Point drilled 61 (56.7 net) oil wells in the Viewfield Bakken resource play. The Viewfield Bakken play, which is in the free cash flow stage of its life cycle, continues to be optimized through down-spacing, advancements in technology and continued cost control. The Company continues to refine its one-mile, 25-stage cemented liner completion technique and to expand its waterflood program in the play, which are driving strong rates of return and further contributing to the significant free cash flow in the Viewfield Bakken play. Based on results to date, the Company estimates it has reduced decline rates by up to 10 percent in waterflood-affected areas compared to areas not under waterflood. Over the past two years, Crescent Point’s independent reserve evaluators have assigned the Company’s developed waterflood patterns a 26 percent increase in 2P ultimate recoverable reserves over the previously assigned 2P primary ultimate recoverable reserves, which equates to a 2P recovery factor increase of four percent due to waterflood performance. Despite the recent downturn in commodity prices, the Company is committed to converting 30 producing wells to injection wells, in line with previous years. In addition, the Company has begun to utilize a closable sliding sleeve during the fracture stimulation of wells drilled in the Viewfield Bakken resource play, as well as the Shaunavon resource play. The closable sleeve has the potential to increase the efficiency and productivity of the Company’s waterfloods in both the Viewfield Bakken and Shaunavon resource plays. This technology will allow increased control over water displacement and, in combination with the waterflood, could lead to significant increases in recovery factor. The closable sleeve also has the potential to lower capital costs by reducing the frequency of well clean-outs caused by proppant flowing back into the well. Crescent Point is initially using this completion technique in its Viewfield Bakken and Shaunavon resource plays, with plans to expand implementation across all of the Company’s areas of operation. During fourth quarter, the Company also drilled 72 (36.4 net) oil wells in other areas of southeast Saskatchewan and Manitoba. Crescent Point’s conventional and unconventional drilling location inventory in southeast Saskatchewan and Manitoba continues to provide the Company with a source of low-risk, high-netback opportunities to generate strong future cash flows. Southwest Saskatchewan Crescent Point continued to expand its waterflood program in the Shaunavon resource play during fourth quarter and currently has 38 active horizontal water injection wells in operation. Based on results to date, the Company estimates it has reduced decline rates by more than 10 percent in waterflood-affected areas in the play, compared to areas not under waterflood. During fourth quarter, the Company drilled 58 (57.8 net) oil wells in the Shaunavon resource play. The Company executed the largest Shaunavon drilling program in Company history in 2014, and continues to refine its cemented liner completion technology with positive production response. In fourth quarter 2014, Crescent Point continued to execute its Battrum/Cantuar drilling program, drilling a total of 2 (1.1 net) horizontal oil wells in the Cantuar area. The Company is pleased with results to date, as the wells have come on production at or better than the anticipated rates. On September 1, 2014, Crescent Point assumed full operatorship of the Cantuar Unit. Production has increased by approximately 26 percent since then, largely as a result of the Company’s drilling and production optimization practices. Both the Cantuar and Battrum assets continue to contribute significant free cash flow to the Company. Alberta and West Central Saskatchewan Crescent Point and its partner continue to expand the waterflood pilot in the Beaverhill Lake play, with four injection wells now in operation. The Company’s first operated waterflood pilot is on schedule to be in operation in first quarter 2015. During the quarter, the Company continued its development program in the Dodsland area in the Saskatchewan Viking play, drilling 33 (18.8 net) oil wells and refining its 19-stage cemented liner completion technology.Crescent Point is pleased with production to date, as the wells have been coming on production at, or better than, forecasted rates. United States During fourth quarter, the Company participated in the drilling of 53 (30.2 net) oil wells in the Uinta Basin, achieving a 100 percent success rate. Crescent Point continues to be pleased with early-stage results to date in its Uinta Basin resource play. During the quarter, the Company continued to implement its operated horizontal drilling program in both the Uteland Butte and Douglas Creek zones. Production is expected to begin from these two initial wells during first quarter 2015. The Company continues to gain incremental oil production with minimal cost from bypassed pay zones targeted through its ongoing vertical recompletion program. New vertical well completion techniques are also being tested in the area to further increase fracture stimulation efficiency, production rates and ultimate recoveries. The 3-D seismic program, which covers a large portion of the Company’s operated lands in the Randlett area, is now complete. Processing of the data is expected to begin in first quarter 2015. During 2014, Crescent Point continued to advance its Uinta Basin resource play resulting in continued reserve growth. Since entering the Uinta Basin in late 2012, the Company has increased total 2P reserves by 58 percent. Crescent Point has received state regulatory approval for a second waterflood injection pilot in the Randlett area of the Uinta Basin. Water injection in both pilots is expected to begin in 2016. During the quarter, the Company completed a 20-acre down-spacing pilot in the area to test maximum producing well density. Crescent Point is encouraged by results to date from the down-spacing pilot, as it has the potential to significantly increase the drilling location inventory in the area. The Company has been successful in improving capital efficiencies as well as lowering its capital costs, with expectations that further savings can be achieved throughout the year. Increased market access has also resulted in more favorable differentials. During fourth quarter, the Company also participated in the drilling of 7 (3.0 net) oil wells in North Dakota, targeting both the Bakken and Three Forks formations. The Company continues to be pleased with results to date in both formations. RESERVES The Company’s reserves were independently evaluated by GLJ Petroleum Consultants Ltd. (“GLJ”) and Sproule Associates Ltd. (“Sproule”) as at December 31, 2014, and were aggregated by GLJ. The reserves evaluation and reporting was conducted in accordance with the definitions, standards and procedures contained in the Canadian Oil and Gas Evaluation Handbook (“COGEH”) and in National Instrument 51-101 Standards for Disclosure of Oil and Gas Activities (“NI 51-101”). In 2014, Crescent Point increased 2P reserves by 97.1 MMboe, excluding reserves added through acquisitions. This includes approximately 79.1 MMboe in its core Bakken, Torquay, Shaunavon and Uinta Basin resource plays and represents the thirteenth consecutive year of strong positive technical and development reserves additions. In total, including acquisitions, the Company increased 2P reserves by 195.0 MMboe, excluding production, and grew 2P reserves to 807.4 MMboe. · Crescent Point achieved 2014 F&D costs of $21.59 per 2P boe and $24.95 per 1P boe of reserves, excluding changes in FDC, generating 2P and 1P recycle ratios of 2.4 times and 2.1 times, respectively. Including changes in FDC, 2014 F&D costs were $22.11 per 2P boe and $24.75 per 1P boe of reserves, generating 2P and 1P recycle ratios of 2.4 times and 2.1 times, respectively. · Crescent Point’s five-year weighted average F&D cost, including expenditures on land, seismic and facilities, is $19.33 per 2P boe and $24.01 per 1P boe of reserves, representing five-year weighted average recycle ratios for 2P and 1P reserves of 2.6 times and 2.1 times, respectively, based on the Company’s five-year average netback prior to realized derivatives of $50.58 per boe. This highlights the Company’s technical ability to efficiently add value to its large resource-in-place asset base and accurately reflects the full-cycle nature of investments in land, seismic and facilities. · Crescent Point achieved 2014 FD&A costs of $22.07 per 2P boe and $29.32 per 1P boe of reserves, excluding changes in FDC. This represents recycle ratios for 2P and 1P reserves of 2.4 times and 1.8 times, respectively. Including changes in FDC, 2014 FD&A costs were $22.33 per 2P boe and $29.21 per 1P boe of reserves, generating 2P and 1P recycle ratios of 2.3 times and 1.8 times, respectively. · At year-end 2014, Crescent Point’s FDC, excluding acquisitions, increased by $51.0 million on a 2P basis and decreased by $16.7 million on a 1P basis. The Company’s FDC does not reflect any capital cost reductions that have been realized thus far in 2015. · Crescent Point replaced 189 percent of 2014 total production on a 2P basis, excluding reserves added through acquisitions. Including acquisitions, the Company replaced 379 percent of 2014 total production on a 2P basis. · Crescent Point reported a Net Asset Value (“NAV”) of $34.74 per fully diluted share, discounted at 10 percent. This NAV accounts for a 22 percent increase in 2P reserves and a lower commodity price environment. However, this does not incorporate future cost savings going forward in capital or operating expense. Summary of Reserves As at December 31, 2014 (1) (2) (3) Light and Medium Oil (Mbbls) Heavy Oil (Mbbls) Natural Gas (MMcf) Natural Gas Liquids (Mbbls) Total Oil Equivalent (Mboe) (4) Reserves Category Company Gross Company Net Company Gross Company Net Company Gross Company Net Company Gross Company Net Company Gross Company Net Proved Developed Producing Proved Developed Non-Producing Proved Undeveloped Total Proved (4) Total Probable Total Proved plus Probable (4) Based on GLJ’s January 1, 2015, escalated price forecast. “Gross Reserves” are the total Company’s interest share before the deduction of any royalties and without including any royalty interest of the Company. "Net Reserves" are the total Company's interest share after deducting royalties and including any royalty interest. Numbers may not add due to rounding. Summary of Before and After Tax Net Present Values As at December 31, 2014 (1) Before Tax Net Present Value ($MM) After Tax Net Present Value ($MM) Discount Rate Discount Rate Reserves Category 0
